       Case 3:20-cv-03510-JCS Document 38 Filed 09/03/21 Page 1 of 9




 1 BLANCA F. YOUNG (State Bar No. 217533)
   Blanca.Young@mto.com
 2 SKYLAR B. GROVE (State Bar No. 310707)
   Skylar.Grove@mto.com
 3 MUNGER, TOLLES & OLSON LLP
   560 Mission Street
 4 Twenty-Seventh Floor
   San Francisco, California 94105-2907
 5 Telephone:     (415) 512-4000
   Facsimile:     (415) 512-4077
 6
   ROBYN K. BACON (State Bar No. 251048)
 7 Robyn.Bacon@mto.com
   MUNGER, TOLLES & OLSON LLP
 8 350 South Grand Avenue
   Fiftieth Floor
 9 Los Angeles, California 90071-3426
   Telephone:     (213) 683-9100
10 Facsimile:     (213) 687-3702

11 Attorneys for Defendant Lawrence Livermore
   National Security, LLC
12

13

14                             UNITED STATES DISTRICT COURT

15                            NORTHERN DISTRICT OF CALIFORNIA

16                                SAN FRANCISCO DIVISION

17

18 PETER TODD WILLIAMS,                         Case No. 3:20-CV-03510-JCS
19               Plaintiff,                     DEFENDANT LAWRENCE LIVERMORE
                                                NATIONAL SECURITY, LLC’S INITIAL
20        v.                                    CASE MANAGEMENT STATEMENT
                                                AND RULE 26(f) REPORT
21 LAWRENCE LIVERMORE NATIONAL
   SECURITY, LLC,                               Hearing Date: September 10, 2021
22                                              Time: 2:00 p.m.
              Defendant.                        Judge: Honorable Joseph C. Spero
23                                              Crtrm.: F – 15th Floor
24

25                                              Action Filed: May 22, 2020
                                                Trial Date: None Set
26

27

28
                                                                Case No. 3:20-CV-03510-JCS
     DEFENDANT LAWRENCE LIVERMORE NATIONAL SECURITY, LLC’S INITIAL CASE MANAGEMENT
                            STATEMENT AND RULE 26(f) REPORT
        Case 3:20-cv-03510-JCS Document 38 Filed 09/03/21 Page 2 of 9




 1           Defendant Lawrence Livermore National Security, LLC (“LLNS” or “Defendant”) submits

 2 this initial Case Management Statement pursuant to Federal Rule of Civil Procedure 26(f), Civil

 3 Local Rule 16-9, the Standing Order for All Judges of the Northern District of California, and this

 4 Court’s Order dated June 14, 2021 (ECF No. 18). Plaintiff Peter Todd Williams (“Plaintiff”) is

 5 pro se.

 6           1.     JURISDICTION AND SERVICE
 7           This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 31 U.S.C.

 8 § 3730(h). No issues exist regarding personal jurisdiction or venue. Plaintiff served LLNS on or

 9 about August 10, 2021.

10           2.     FACTS
11           LLNS manages and operates the Lawrence Livermore National Laboratory (“LLNL”) for

12 the National Nuclear Security Administration within the Department of Energy (“DOE”). Plaintiff

13 worked at LLNL as a probationary employee for a short time period, between January 2016 and

14 May 2017. Plaintiff’s First Amended Complaint alleges that LLNS terminated Plaintiff in

15 violation of the federal False Claims Act’s (“FCA”) anti-retaliation provision, 31 U.S.C.

16 § 3730(h). Plaintiff has stated that he intends to file a Second Amended Complaint adding causes

17 of action under the qui tam provisions of the FCA; the California False Claims Act’s (“CFCA”)

18 anti-retaliation provision, Cal. Gov’t Code § 12653; and California Labor Code § 1102.5.
19 Plaintiffs’ allegations are unsubstantiated.

20           Although Plaintiff claims he was terminated for raising concerns regarding the modeling

21 methodologies of another LLNL scientist, Dr. Peter Vitello, in fact, Plaintiff’s dispute with Dr.

22 Vitello was a technical disagreement that was unrelated to the reasons for his termination.

23 Plaintiff struggled to perform as a probationary employee. He had difficulty effectively using the

24 tools he was asked to apply, had difficulty achieving an effective balance between making

25 progress on his assignments and challenging the underlying approach or pursuing his own ideas

26 instead, and had an unacceptable level of productivity on assigned tasks. After extending

27 Plaintiff’s probationary period and giving him multiple chances, LLNS terminated Plaintiff’s

28 employment based on these performance issues.
                                          -1-                     Case No. 3:20-CV-03510-JCS
      DEFENDANT LAWRENCE LIVERMORE NATIONAL SECURITY, LLC.’S INITIAL CASE MANAGEMENT
                             STATEMENT AND RULE 26(f) REPORT
        Case 3:20-cv-03510-JCS Document 38 Filed 09/03/21 Page 3 of 9




 1          Plaintiff has stated that he also intends to re-plead his previously withdrawn qui tam claim

 2 alleging violation of the FCA in a Second Amended Complaint. Plaintiff’s allegations are

 3 unsubstantiated, and as explained in Section 3.b below, Plaintiff’s anticipated qui tam claim

 4 cannot proceed as a matter of law.

 5          3.      LEGAL ISSUES
 6          Plaintiff cannot establish a prima facie case of retaliation or demonstrate that LLNS’s

 7 legitimate, non-retaliatory reasons for terminating his employment were pretextual. Plaintiff did

 8 not engage in any protected activity, LLNS had no knowledge of Plaintiff engaging in any

 9 protected activity, and LLNS decided to terminate Plaintiff’s employment for legitimate reasons

10 unrelated to any protected activity. See, e.g., Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d

11 1097, 1102 n.3 & 1103 (9th Cir. 2008) (discussing the elements of retaliation claims under the

12 FCA and CFCA); Cal. Lab. Code § 1102.5(b). LLNS has not yet filed a responsive pleading and

13 is still evaluating its defenses.

14          Plaintiff’s anticipated re-pleaded qui tam claim alleging violation of the FCA cannot

15 proceed as a matter of law. Among other things, as this Court previously explained, “Williams

16 cannot proceed without counsel as a relator for an FCA qui tam ‘violation’ claim,” ECF No. 16 at

17 2; ECF No. 4 at 1-2 (citing Stoner v. Santa Clara Cty. Office of Educ., 502 F.3d 1116, 1127 (9th

18 Cir. 2007)). Plaintiff appears to recognize that binding Ninth Circuit precedent bars him from
19 pursuing such a claim, having stated to LLNS that he is alleging the qui tam claim solely to

20 preserve it for appeal through and including seeking a writ of certiorari.

21          4.      MOTIONS
22          The Court has issued orders extending the time for LLNS to respond to Plaintiff’s

23 complaint and extending the time for any party or the United States to file a motion to maintain

24 portions of Plaintiff’s complaints under seal until October 11, 2021. ECF Nos. 27 & 33.

25          LLNS anticipates filing the following motions: a motion to seal portions of Plaintiff’s

26 complaints, a motion under Federal Rule of Civil Procedure 12(f) to strike portions of Plaintiff’s

27 complaint, and a motion for a protective order concerning sensitive subject areas. If Plaintiff is

28 permitted to re-plead a qui tam claim alleging violation of the FCA, LLNS anticipates filing a
                                          -2-                     Case No. 3:20-CV-03510-JCS
      DEFENDANT LAWRENCE LIVERMORE NATIONAL SECURITY, LLC.’S INITIAL CASE MANAGEMENT
                             STATEMENT AND RULE 26(f) REPORT
        Case 3:20-cv-03510-JCS Document 38 Filed 09/03/21 Page 4 of 9




 1 motion to dismiss at least the portion of the complaint relating to that claim. LLNS also

 2 anticipates filing a motion for summary judgment.

 3          5.     AMENDMENT OF PLEADINGS
 4          Plaintiff amended his complaint on or about June 9, 2021 to withdraw his qui tam claim

 5 alleging violation of the FCA, remove the individual defendants, and add additional allegations.

 6 Plaintiff has stated he will file a Second Amended Complaint to re-plead his qui tam claim

 7 alleging violation of the FCA, add claims alleging violation of the CFCA’s anti-retaliation

 8 provision and California Labor Code § 1102.5, and add additional allegations.

 9          Based on Plaintiff’s statements to LLNS, it is unclear whether Plaintiff intends to seek

10 leave before filing a Second Amended Complaint. LLNS’s position is that Plaintiff must seek

11 leave to file a Second Amended Complaint because Federal Rule of Civil Procedure 15(a)(1) only

12 allows a party to “amend its pleading once as a matter of course,” and Plaintiff already did so in

13 filing his First Amended Complaint. Plaintiff should be denied leave to re-plead a qui tam claim

14 alleging violation of the FCA. Among other things, such an amendment would be futile because

15 Plaintiff cannot pursue a qui tam claim without counsel.

16          LLNS requests that the Court set a deadline of September 24, 2021 for Plaintiff to seek

17 leave to file a Second Amended Complaint. LLNS believes that no further amendments of the

18 complaint should be permitted unless Plaintiff can show good cause in addition to satisfying the
19 requirements of the Federal Rules of Civil Procedure.

20          6.     EVIDENCE PRESERVATION
21          LLNS certifies that it has reviewed the Guidelines Relating to the Discovery of

22 Electronically Stored Information, and that it has met and conferred with Plaintiff pursuant to

23 Federal Rule of Civil Procedure 26(f) regarding reasonable and proportionate steps taken to

24 preserve evidence relevant to the issues reasonably evident in this action.

25          7.     INITIAL DISCLOSURES
26          LLNS will provide Plaintiff with its initial disclosures by the deadline of September 3,

27 2021 in compliance with Federal Rule of Civil Procedure 26.

28
                                          -3-                     Case No. 3:20-CV-03510-JCS
      DEFENDANT LAWRENCE LIVERMORE NATIONAL SECURITY, LLC.’S INITIAL CASE MANAGEMENT
                             STATEMENT AND RULE 26(f) REPORT
         Case 3:20-cv-03510-JCS Document 38 Filed 09/03/21 Page 5 of 9




 1          8.      DISCOVERY
 2                  a.      Stay of Discovery Pending Resolution of Motions.
 3          As explained in LLNS’s unopposed motion for an order extending the time to file a motion

 4 to seal (ECF Nos. 31, 30-1, 30-2), Plaintiff’s complaint potentially implicates national security

 5 concerns. For those reasons (among others), in addition to the motion to seal, LLNS anticipates

 6 filing a motion to strike portions of the complaint under Rule 12(f) and a motion for a protective

 7 order. If Plaintiff is permitted to re-plead a qui tam claim alleging violation of the FCA, LLNS

 8 anticipates filing a motion to dismiss at least the portion of the complaint relating to that improper

 9 claim. LLNS’s position is that, aside from initial disclosures, discovery should be stayed for the

10 brief period until the Court resolves these anticipated motions, because their resolution will define

11 the scope of this case and determine the appropriate limitations on discovery and procedures

12 needed to protect national security interests.

13          For example, the DOE’s Classification Bulletin dated September 23, 2014, GEN-16

14 Revision 2: “No Comment” Policy on Classified Information in the Open Literature (“GEN-16 No

15 Comment Policy”), available at https://sgp.fas.org/othergov/doe/gen-16-rev2.pdf, significantly

16 limits what LLNS and anyone else with clearance to access classified information may do or say

17 in connection with published information concerning sensitive subject areas. For example, GEN-

18 16 prohibits persons with access to classified information from engaging in any activity “that
19 would allow a person who is not authorized access to classified information to locate the

20 information or confirm the classified nature or technical accuracy of the information.” This policy

21 thus constrains how LLNS or relevant witnesses with clearance to access classified information

22 may respond to allegations or discovery that may implicate sensitive information in areas that are

23 subject to classification. In light of Plaintiff’s allegations and the wide-ranging discovery Plaintiff

24 has indicated he intends to pursue, which implicate this policy, it is critical that the Court first

25 determine the appropriate scope of the complaint and institute an appropriate protective order

26 before discovery goes forward.

27          No prejudice to Plaintiff will result from a short stay of discovery in the interim. He is not

28 seeking any injunctive relief nor is there any other reason why discovery is immediately
                                          -4-                     Case No. 3:20-CV-03510-JCS
      DEFENDANT LAWRENCE LIVERMORE NATIONAL SECURITY, LLC.’S INITIAL CASE MANAGEMENT
                             STATEMENT AND RULE 26(f) REPORT
        Case 3:20-cv-03510-JCS Document 38 Filed 09/03/21 Page 6 of 9




 1 necessary. Yet, Plaintiff refused to agree to an interim stay and has already served LLNS with a

 2 number of discovery requests. This puts the cart before the horse. Other than initial disclosures,

 3 which the parties have agreed to exchange, discovery should not go forward before the Court

 4 settles LLNS’s important motions and enters a protective order.

 5                  b.      Topics for Discovery.
 6          Plaintiff’s anticipated re-pleaded qui tam claim alleging violation of the FCA is improper

 7 and cannot proceed as a matter of law. Plaintiff has indicated that he intends to seek discovery

 8 that runs far afield of the narrow retaliation claims at issue, including discovery into technical

 9 details of Dr. Vitello’s modeling work, how that work was later used, and details of LLNS’s

10 contracts with the government and its performance under those contracts. Such wide-ranging

11 discovery is not appropriately tailored to the issues in the case, and would raise problematic issues

12 with respect to sensitive subject areas on which LLNS or relevant witnesses may not be permitted

13 to comment under DOE policy. Discovery should be limited and appropriately tailored to the

14 narrow employment-related issues in this case, and conducted in a way that avoids implicating

15 national security interests.

16                  c.      Protective Order.
17          LLNS intends to file a motion for a protective order to address information relating to

18 sensitive subject areas. LLNS contends that Plaintiff does not need any classified information to
19 pursue his case and that LLNS should not be put in a position that would cause it to disclose any

20 classified information. Further, it is LLNS’s position that it cannot effectively defend against an

21 allegation or allegations that would potentially require reference to sensitive information in subject

22 areas subject to classification.

23                  d.      Types of Discovery.
24          LLNS intends to serve written discovery and requests for production pursuant to the

25 discovery rules. LLNS and Plaintiff have met and conferred regarding e-discovery and intend to

26 endeavor to cooperate on the forms and methods of production in light of Plaintiff’s status as a pro

27 se litigant. Plaintiff has indicated that he intends to take three depositions of lay witnesses and to

28 seek to submit testimony from a non-retained expert on explosives. LLNS intends to depose
                                          -5-                     Case No. 3:20-CV-03510-JCS
      DEFENDANT LAWRENCE LIVERMORE NATIONAL SECURITY, LLC.’S INITIAL CASE MANAGEMENT
                             STATEMENT AND RULE 26(f) REPORT
        Case 3:20-cv-03510-JCS Document 38 Filed 09/03/21 Page 7 of 9




 1 Plaintiff and may need to take additional depositions depending on how the case progresses.

 2 LLNS believes expert discovery should not be necessary in this case because this is an ordinary

 3 employment retaliation case.

 4          LLNS believes that discovery can be completed relatively quickly—within a period of

 5 months—and that phasing is not necessary.

 6          9.      CLASS ACTIONS
 7          This case is not a class action.

 8          10.     RELATED CASES
 9          LLNS is not aware of any related cases or proceedings.

10          11.     RELIEF
11          LLNS denies liability. Pursuant to this District’s Standing Order, LLNS states that if

12 liability is established, any damages should be limited to the available relief under the applicable

13 statute for the cause of action. LLNS disputes Plaintiff’s methodology for calculating damages.

14          12.     SETTLEMENT AND ADR
15          LLNS discussed prospects for settlement and ADR processes at the Rule 26(f) conference

16 with Plaintiff. LLNS has filed an ADR Certification in compliance with ADR Local Rule 3-5.

17 LLNS believes that the case needs to progress further in order to evaluate whether an ADR

18 process would be useful.
19          13.     CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
20          LLNS has consented to magistrate judge jurisdiction.

21          14.     OTHER REFERENCES
22          This case is not suitable for reference to binding arbitration, a special master, or the

23 Judicial Panel on Multidistrict Litigation.

24          15.     NARROWING OF ISSUES
25          LLNS’s anticipated motion to dismiss Plaintiff’s qui tam claim alleging violation of the

26 FCA and motion to strike portions of the complaint would narrow the issues to avoid unnecessary

27 forays into Plaintiff’s anticipated improper qui tam claim and immaterial, sensitive national

28 security subject areas.
                                          -6-                     Case No. 3:20-CV-03510-JCS
      DEFENDANT LAWRENCE LIVERMORE NATIONAL SECURITY, LLC.’S INITIAL CASE MANAGEMENT
                             STATEMENT AND RULE 26(f) REPORT
        Case 3:20-cv-03510-JCS Document 38 Filed 09/03/21 Page 8 of 9




 1          16.     EXPEDITED TRIAL PROCEDURE
 2          This case is not suitable for the Expedited Trial Procedure of General Order No. 64

 3 Attachment A.

 4          17.     SCHEDULING
 5          LLNS proposes the following dates for the case schedule, subject to the Court’s calendar

 6 and availability:

 7          Non-expert Discovery Cutoff: June 1, 2022

 8          Designation of Experts: June 15, 2022

 9          Rebuttal Expert Disclosures: July 6, 2022

10          Expert Discovery Cutoff: July 20, 2022

11          Last Date to File Dispositive Motions: July 22, 2022

12          Last Hearing Date for Dispositive Motions: August 26, 2022

13          Final Pretrial Conference: November 18, 2022

14          Trial: December 19, 2022

15          18.     TRIAL
16          Plaintiff has demanded that the case be tried to a jury. If the case proceeds to trial, LLNS

17 expects the trial to last approximately 2 days.

18          19.     DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
19          LLNS has filed a Certification of Interested Entities or Persons disclosing the following

20 LLC members: The Regents of the University of California; Bechtel National, Inc. (a subsidiary of

21 Bechtel Corp.); BWXT Government Group, Inc. (a subsidiary of BWX Technologies, Inc.); and

22 AECOM Energy & Construction, Inc. (a subsidiary of Amentum Services, Inc.). ECF No. 28.

23          Plaintiff has not filed a Certification of Interested Entities or Persons.

24          20.     PROFESSIONAL CONDUCT
25          Counsel of record for LLNS have reviewed the Guidelines for Professional Conduct for the

26 Northern District of California.

27          Plaintiff is proceeding pro se.

28
                                          -7-                     Case No. 3:20-CV-03510-JCS
      DEFENDANT LAWRENCE LIVERMORE NATIONAL SECURITY, LLC.’S INITIAL CASE MANAGEMENT
                             STATEMENT AND RULE 26(f) REPORT
       Case 3:20-cv-03510-JCS Document 38 Filed 09/03/21 Page 9 of 9




 1                                       Respectfully submitted,

 2 DATED: September 3, 2021              MUNGER, TOLLES & OLSON LLP
                                            BLANCA F. YOUNG
 3
                                            ROBYN K. BACON
 4                                          SKYLAR B. GROVE

 5

 6                                       By:       /s/ Robyn K. Bacon
 7                                             ROBYN K. BACON

 8                                       Attorneys for Defendant
                                         LAWRENCE LIVERMORE NATIONAL
 9                                       SECURITY, LLC
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                         -8-                     Case No. 3:20-CV-03510-JCS
     DEFENDANT LAWRENCE LIVERMORE NATIONAL SECURITY, LLC.’S INITIAL CASE MANAGEMENT
                            STATEMENT AND RULE 26(f) REPORT
